Exhibit 99.2 ORE PHARMACEUTICALS INC. UNAUDITED PRO FORMA CONSOLIDATED CONDENSED FINANCIAL STATEMENTS The following unaudited pro forma consolidated condensed financial statements as of and for the nine months ended September 30, 2007 and for the three years ended December 31, 2006 have been derived from the historical consolidated financial statements of Ore Pharmaceuticals Inc (previously named Gene Logic Inc. (the “Company”)) to give effectto the sale of the assets related to the Company’s Genomics Business associated with the business of developing, operating and licensing databases of genomics and toxicogenomcs data and related software and providing genomic and genetic data generation and analysis services and other related services (the “Genomics Assets”) to and the assumption of certain liabilities and ongoing contractual obligations by Ocimum Biosolutions Inc. (“Ocimum”) that occurred at closing as if it occurred as of the earlier dates described below.The following unaudited pro forma consolidated condensed financial statements reflect the Company’s continued ownership of its molecular diagnostics and drug repositioning assets. The unaudited pro forma consolidated condensed balance sheet as of September 30, 2007 reflects the financial position of the Company after giving effect to the disposition of the Genomics Assets, the assumption of certain liabilities and ongoing contractual obligations and the receipt of net proceeds as if the disposition occurred on September 30, 2007. The unaudited pro forma consolidated condensed statement of operations for the nine months ended September 30, 2007 assumes the disposition of the Genomics Assets and the assumption of certain liabilities and ongoing contractual obligations occurred on January 1, 2007.The unaudited pro forma consolidated condensed statement of operations for the three years ended December 31, 2006 assumes the disposition of the Genomics Assets and the assumption of certain liabilities and ongoing contractual obligations occurred on January 1st of each year. The sale price included in the unaudited pro forma consolidated condensed financial statements is$10,000,000 (including $7,000,000 in cash and a $3,000,000 promissory note due 18 months from the date of closing), subject to adjustment based on revisions to the carrying value of a certain liability assumed by Ocimum at closing.The net proceeds of the sale of the Genomics Assets (net of costs associated with the sale) are estimated to be $8,600,000, of which, $981,000 ofcosts associated with the salehave already been recorded in the Company’s historical consolidated financial statements. The pro forma adjustments are described in the accompanying notes and are based upon available information and various assumptions that management believes are reasonable.These adjustments give effect to events directly attributable to the transaction. The accompanying unaudited pro forma financial information should be read in conjunction with the historical consolidated financial statements and the related notes thereto of the Company.The unaudited pro forma financial information is not necessarily indicative of the operating results or financial position that would have occurred if the transaction had been consummated at the times indicated, nor is it necessarily indicative of the future financial position and the results of operations of the Company. ORE PHARMACEUTICALS INC. UNAUDITED PRO FORMA CONSOLIDATED CONDENSED BALANCE SHEET (in thousands) September 30, 2007 Ore Pharma Pro Forma Total Historical Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ 22,640 $ 6,581 (1 ) $ 29,221 Marketable securities available-for-sale 8,917 - 8,917 Accounts receivable, net 615 973 (1 ) 1,588 Unbilled services 602 (474 ) (1 ) 128 Inventory, net 1,156 (1,156 ) (1 ) - Prepaid expenses 1,592 (834 ) (1 ) 758 Other current assets 2,610 (232 ) (1 ) 2,378 Total current assets 38,132 4,858 42,990 Property and equipment, net 10,415 (7,974 ) (1 ) 2,441 Long-term investments 2,964 - 2,964 Goodwill 2,677 (2,039 ) (2 ) 638 Other intangibles, net 7,122 (6,229 ) (1 ) 893 Other assets 483 3,000 (1 ) 3,483 Total assets $ 61,793 $ (8,384 ) $ 53,409 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,383 $ - $ 2,383 Payable to Bridge Pharmaceuticals 119 - 119 Accrued compensation and employee benefits 4,169 (739 ) (1 ) 3,430 Other accrued expenses 2,406 - 2,406 Accrued restructuring costs 309 - 309 Current portion of long-term debt 501 - 501 Deferred revenue 5,018 (2,572 ) (1 ) 2,446 Total current liabilities 14,905 (3,311 ) 11,594 Deferred revenue 137 (137 ) (1 ) - Long-term debt, net of current portion 40 - 40 Deferred rent 882 (838 ) (3 ) 44 Stockholders' equity 45,829 (4,098 ) (1 ) 41,731 Total liabilities and stockholders' equity $ 61,793 $ (8,384 ) $ 53,409 See accompanying Notes to Unaudited Pro Forma Consolidated Condensed Financial Statements. ORE PHARMACEUTICALS INC. UNAUDITED PRO FORMA CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (in thousands, except per share data) Nine Months Ended September 30, 2007 Ore Pharma Total Historical Genomics (4) Pro Forma Revenue $ 13,235 $ 12,356 $ 879 Expenses: Database production 15,765 15,765 (5 ) - Research and development 7,859 (705 ) (5 ) 8,564 Selling, general and administrative 17,044 8,393 8,651 Totalexpenses 40,668 23,453 17,215 Loss from operations (27,433 ) (11,097 ) (16,336 ) Interest (income), net (1,594 ) - (1,594 ) Other (income) expense 46 46 - Loss from continuing operations $ (25,885 ) $ (11,143 ) $ (14,742 ) Basic and diluted net loss per share from continuing operations $ (0.81 ) $ (0.46 ) Basic and diluted weighted average shares outstanding 31,865 31,865 See accompanying Notes to Unaudited Pro Forma Consolidated Condensed Financial Statements. ORE PHARMACEUTICALS INC. UNAUDITED PRO FORMA CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (in thousands, except per share data) Year Ended December 31, 2006 Ore Pharma Total Historical Genomics (4) Pro Forma Revenue $ 24,346 $ 24,310 $ 36 Expenses: Database production 27,408 27,408 (5 ) - Research and development 9,876 (656 ) (5 ) 10,532 Selling, general and administrative 22,422 10,000 12,422 Genomics Division restructuring 5,258 2,831 (6 ) 2,427 Totalexpenses 64,964 39,583 25,381 Loss from operations (40,618 ) (15,273 ) (25,345 ) Interest (income), net (2,694 ) - (2,694 ) Other (income) expense 55 55 - Write-down of long-term equity investment 275 - 275 Loss from continuing operations $ (38,254 ) $ (15,328 ) $ (22,926 ) Basic and diluted loss per share from continuing operations $ (1.20 ) $ (0.72 ) Basic and diluted weighted average shares outstanding 31,807 31,807 See accompanying Notes to Unaudited Pro Forma Consolidated Condensed Financial Statements. ORE PHARMACEUTICALS INC. UNAUDITED PRO FORMA CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (in thousands, except per share data) Year Ended December 31, 2005 Ore Pharma Total Historical Genomics (4) Pro Forma Revenue $ 57,190 $ 56,602 $ 588 Expenses: Database production 31,689 31,689 (5 ) - Research and development 6,812 (1,504 ) (5 ) 8,316 Selling, general and administrative 26,788 13,567 13,221 Totalexpenses 65,289 43,752 21,537 Loss from operations (8,099 ) 12,850 (20,949 ) Interest (income), net (2,625 ) - (2,625 ) Other (income) expense (813 ) (813 ) - Write-down of other-than-temporary decline in the value of marketable securities available-for-sale 719 - 719 Loss from continuing operations $ (5,380 ) $ 13,663 $ (19,043 ) Basic and diluted loss per share from continuing operations $ (0.17 ) $ (0.60 ) Basic and diluted weighted average shares outstanding 31,744 31,744 See accompanying Notes to Unaudited Pro Forma Consolidated Condensed Financial Statements. ORE PHARMACEUTICALS INC. UNAUDITED PRO FORMA CONSOLIDATED CONDENSED STATEMENT OF OPERATIONS (in thousands, except per share data) Year Ended December 31, 2004 Ore Pharma Total Historical Genomics (4) Pro Forma Revenue $ 52,171 $ 52,171 $ - Expenses: Database production 41,870 41,870 (5 ) - Research and development 2,449 (1,777 ) (5 ) 4,226 Selling, general and administrative 19,224 10,435 8,789 Purchased research and development 8,817 - 8,817 Totalexpenses 72,360 50,528 21,832 Loss from operations (20,189 ) 1,643 (21,832 ) Interest (income), net (1,395 ) - (1,395 ) Other (income) expense - - - Income tax expense 287 287 - Loss from continuing operations $ (19,081 ) $ 1,356 $ (20,437 ) Basic and diluted net loss per share from continuing operations $ (0.61 ) $ (0.65 ) Basic and diluted weighted average shares outstanding 31,493 31,493 See accompanying Notes to Unaudited Pro Forma Consolidated Condensed Financial Statements. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (in thousands) The pro forma adjustmentsfootnoted in the unaudited pro forma consolidated condensed financial statements are explained below: (1) These amountsreflect the disposition of the Genomics Assets, the assumption, by Ocimum of certain liabilities and ongoing contractual obligations and the sale price that includes the receipt of cash proceeds of $7,000 and a $3,000 promissory note, which will be due 18 months from the date of closing. Estimated costs at closing associated with the sale ($419) have been reflected in the net proceeds on the Unaudited Pro Forma Consolidated Condensed Balance Sheet at September 30, 2007.The Company will also retain accounts receivable, whether earned or unearned as of closing. (2) Amount represents the elimination of the historical goodwill amount from the Company’s Genomics Business due to the disposition of the Genomics Assets. (3) Amount represents the elimination of the historical deferred rent amount due to the assumption by Ocimum of a related ongoing contractual lease obligation. (4) This column represents the operating results of the Company’s Genomics Assets (“Genomics”) for the respective period.These operating results were consolidated in the historical consolidated condensed financial statements of Ore Pharmaceuticals Inc. and are subtracted to reflect the disposition. (5) Expenses classified as Database Production that were not eliminated as a result of the disposition of the Genomics Assets have been reclassified to Research and Development. (6) Amount not eliminated consists of facility expenses related to ongoing contractual lease obligations that would not have been assumed by Ocimum.
